DETAILED ACTION
Status of the Application
Claims 1-4 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 09/11/2019; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 09/11/2019.
Claims 1-4 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 09/11/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-4, under Step 2A claims 1-4 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-4, the independent claims (claims 1, 3, and 4) are directed, in part, to managing the acquiring and extracting users’ information (e.g. acquiring user information; extracting user information; creating a movement schedule). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior following rules or instructions. The managing personal behavior is entered into when the user information is are monitored to create a schedule (instructions), while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – processing apparatus, processor, controller, vehicle, and computer to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as processing apparatus, processor, controller, vehicle, and computer. When considered individually, the processing apparatus, processor, controller, vehicle, and computer claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0028]) “Here, a hardware configuration of the management server 200 will be described based on FIG. 2. FIG. 2 is a diagram illustrating part of a hardware configuration of the management server 200. The management server 200 is constructed of a general computer. ” ([0069]) “Furthermore, the processes and means described in the present disclosure can be implemented in free combination unless there is any technical discrepancy.” [0070] “a process described as to be executed by one apparatus may be shared and performed by a plurality of apparatuses. Alternatively, a process described as to be executed by different apparatuses may be executed by one apparatus.” [0071] “The non-transitory computer readable storage medium includes any type of disk such as a magnetic disk (floppy (registered trademark) disk, hard disk drive (HDD) or the like), optical disk (CD-ROM, DVD disk, blue-ray disk or the like), read-only memory (ROM), random access memory (RAM), EPROM, EEPROM, magnetic card, flash memory, optical card or any type of medium suitable for storing electronic instructions.”
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claim 2 directed to iteratively determining the schedules based off of user information.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20110301835, Bongiorno, et al. to hereinafter Bongiorno in view of United States Patent Publication US 20130268195, Tai, et al. to hereinafter Tai in view of United States Patent Publication US 20100138246, Carey, et al.
Referring to Claim 1, Bongiorno teaches information processing apparatus comprising a controller comprising at least one processor configured to execute: 
receiving, from a user terminal of for each of a plurality of users, user information including information relating to user's preferences for a place of departure, date and time of departure from the place of departure, one or more passing spots, staying time at each passing spot, destination and date and time of arrival at destination (
Bongiorno: Sec. 0126, The device returns an itinerary that has been optimized according to the allotted time for the traveler to see as many of the most significant highlights as possible, in the given touring time. The programming associated with the template will also specify a default (or ideal) arrival and departure city for the trip to the country, both of which may be modified, as a returning vacationer may wish to focus on different parts of a country. 
Bongiorno: Sec. 0155, the itinerary to stay within the bounds of the arrival and departure times/dates.
Bongiorno: Sec. 0038, FIG. 4B is a view of the article of FIG. 4A, and displayed on the screen is the user selected alternate itinerary #1, which is for a 7-day, 3-city tour beginning in Venice and ending in Rome, with a medium site touring schedule and an intermediate stop in the city of Bologna.
Bongiorno: Claim. 20, one or more of: display of said itinerary; on-demand display of a scalable map region for one or more of said sites of said tour stops; directions to at least a next one of said sites of said tour stops to be visited; );
Bongiorno describes determining travelers’ arrival and departure cities which includes times and dates Bongiorno at Fig 4 teaches the stops on tour that includes: times (days) and locations, wherein the Examiner is interpreting tour stops as passing spots.

 storing the received user information in a database (
Bongiorno: Sec. 0030, The databases may include a complete listing of travel related information for a particular destination, and may further include a library of photographs for each of the sites and events that may be visited or attended.. A portable computing unit is preferred as it may accompany the user on the trip, and therein provide additional functions to enhance the travel experience. The portable unit will allow the user to refer to the planned itinerary at each leg of the journey. It provides en route detours to other sites, for when the user has decided to leave a site early or simply wishes to do additional touring during one particular day.);

Bongiorno does not explicitly teach extracting a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle;  extracting a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle. 
	However, Tai teaches these limitations
extracting a plurality of users having same preferences (See Carey) for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle (See Carey)   (
Tai: Sec. 0009, the itinerary planning system of the present invention also can estimate whether the sequence of the itinerary is the best, sequence the itinerary automatically according to the interest of the user, and edit the same itinerary by the multiple people real-timely and synchronously, to make the itinerary planning system of the present
Tai: Sec. 0104, 2012/02/14	itinerary
18:00~	the Mountain Star (eat, hot spring, live)
2012/02/15	itinerary
09:00~11:00	Flower Clock
12:00~13:30	Zhuzihu GAP
14:00~17:00	Chingtienkang
The present invention also allows planned the same itinerary by many people using different computing devices 140. Please refer to FIG. 11, which is a schematic diagram illustrating a system for planning an itinerary real-timely and synchronously of the present invention.
Tai: Sec. 0112, transmitting the information calculated by the itinerary synchronous module, and a database 1134 for storing the newest itinerary state.).
Tai describes gathering and storing of a multiple person, group schedule system that includes comparing same itinerary which consist of destination times and arrivals, and the Examiner is interpreting the different events on fig 5 and the stops on the traffic route map in as passing spots

creating a movement schedule using the first vehicle (See Carey) as a schedule in accordance with the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination 
Tai: Sec. 0009, the itinerary planning system of the present invention also can estimate whether the sequence of the itinerary is the best, sequence the itinerary automatically according to the interest of the user, and edit the same itinerary by the multiple people real-timely and synchronously, to make the itinerary planning system of the present
Tai: Sec. 0104, 2012/02/14	itinerary
18:00~	the Mountain Star (eat, hot spring, live)
2012/02/15	itinerary
09:00~11:00	Flower Clock
12:00~13:30	Zhuzihu GAP
14:00~17:00	Chingtienkang
The present invention also allows planned the same itinerary by many people using different computing devices 140. Please refer to FIG. 11, which is a schematic diagram illustrating a system for planning an itinerary real-timely and synchronously of the present invention.
Tai: Sec. 0112, transmitting the information calculated by the itinerary synchronous module, and a database 1134 for storing the newest itinerary state.).
Tai describes a multiple person, group movement scheduling system that includes comparing same itinerary which consist of destination times and arrivals, and the Examiner is interpreting the different events on fig 5 and the stops on the traffic route map in as passing spots

Bongiorno and Tai are both directed to the analysis of scheduling (See Bongiorno at 0093, 0125; Tai at 0006, 0014). Bongiorno discloses that additional examples scheduling, such as group scheduling can be considered (See Bongiorno at 0067). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bongiorno, which teaches detecting and repairing scheduling problems in view of Tai, to efficiently apply analysis of scheduling to improving the capability to schedule groups of users by comparing and synchronizing itineraries. (See Tai at 0027-0030, 0104).





Tai and Carey both teaches creating a movement schedule.
Bongiorno in view of Tai does not explicitly teach same preferences; extracting a plurality of first users who move in a first vehicle; creating a movement schedule.
	However, Carey teaches these limitations.
same preferences (
Carey: Sec. 0005, these vehicle types has a different capacity for carrying passengers. In order to assess which vehicle type would be used for a given pick-up at a particular terminal at a particular airport the scheduler needs to identify and group passengers that are arriving at approximately the same time in the same terminal.
Carey: Sec. 0073, the group scheduling program 214 uses an algorithm that separates the passenger data based on an initial scan for all flights arriving or departing on the same date, then the same airport, then the same terminal. An initial passenger arrangement will be created as a pre-group function. With this pre-group, the algorithm will now look to group these passengers with the time threshold window indicated and then the smallest vehicle that can accommodate the exact number of passengers in the group. )
Carey describes creating a group scheduling program, which includes a movement schedule for users in have the same preference information (time and location).

extracting a plurality of users who move in a first vehicle (
Carey: Sec. 0073, if the system groups 30 people that would be grouped in a vehicle and the parameters set by the user state that the largest vehicle is a vehicle with a capacity of 25 people, the first 25 people based on alphabetical order will be assigned to this vehicle. The 5 passengers that were not assigned will then be assigned to a vehicle that had remaining capacity. If nothing is available, the 5 passengers will then be assigned to the smallest vehicle that is capable of handling the group.
Carey: Sec. 0077, The VIP passengers are grouped first (428). Briefly, the largest number of passengers that have not already been grouped for an event type (e.g., arrival or departure) with a specified time window on the same date are placed in temporary groups); and 
Carey describes extracting information for a group user in order to organize the users into groups, in which there will be serval groups and vehicles, wherein the Examiner is interpreting the VIP, large vehicle, and/or the small vehicle as first vehicle. Additionally the users will be grouped and moved based off having the same preferences of time. Lastly, The Examiner wants to note that the “extracting a plurality of first users” is being interpreted as, extracting a plurality of first users information.

creating a movement schedule (
Carey: Sec. 0077, The VIP passengers are grouped first (428). Briefly, the largest number of passengers that have not already been grouped for an event type (e.g., arrival or departure) with a specified time window on the same date are placed in temporary groups
Carey: Sec. 0079, FIG. 4D shows the vehicle type selection component of        the group scheduling program 214 in greater detail than FIG. 4B. In the particular embodiment shown in FIG. 4D, the first decision is to segment the passengers by date of arrival as shown in “Segment Passengers By Date” 438).
Carey describes creating a group scheduling program, which includes a movement schedule for users in the group.

Bongiorno, Tai, and Carey are all directed to the analysis of scheduling (See Bongiorno at 0093, 0125; Tai at 0006, 0014; Carey at 0005, 0013). Bongiorno discloses that additional examples scheduling, such as group scheduling can be considered (See Bongiorno at 0067). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bongiorno in view of Tai, which teaches detecting and repairing scheduling problems in view of Carey, to efficiently apply analysis of scheduling to enhancing the capability to schedule groups of users and vehicles. (See Carey at 0029-0034).

Claim 3 recite limitations that stand rejected via the art citations and rationale applied to claim 1. Regarding an information processing method causing a computer to execute (
Bongiorno: Sec. 0030, The databases may include a complete listing of travel related information for a particular destination, and may further include a library of photographs for each of the sites and events that may be visited or attended. The software program may preferably be tailored to work on a dedicated electronic unit or article that is specially designed for such planning, but may also be used on a standard personal computer, a PDA, an Apple iPad, an advanced phone permitting programmable applications, and other such electronic devices. A portable computing unit is preferred as it may accompany the user on the trip, and therein provide additional functions to enhance the travel experience.
Bongiorno: Sec. 0194, Communication interface 205 may provide a connection through a local network to a personal computer 230, or the mobile computing unit 201 may connect directly to the personal computer 230. The mobile computing unit 201 can access resources located anywhere on the Internet 230. The mobile computing unit 201 may also be accessed by others, with permission, who are located anywhere on the local area network and/or the Internet 230. The other users may themselves be operating a similar mobile computing unit 201A, which may be linked thereto.)

Claim 4 recite limitations that stand rejected via the art citations and rationale applied to claim 1. Regarding a non-transitory storage medium that stores a program for causing a computer to execute (
Bongiorno: Sec. 0187, Mobile computing unit 201 may also include a volatile storage medium 206, such as a random access memory (RAM) or other dynamic storage medium or device, coupled to bus 202 for storing various information as well as instructions to be executed by processor 203. T):

Referring to Claim 5, Bongiorno teaches the information processing apparatus according to claim 1, wherein the controller further executes transmitting schedule information relating to the created movement schedule of the first vehicle to the user terminal of each first user 
Bongiorno does not explicitly teach wherein the controller further executes transmitting schedule information relating to the created movement schedule of the first vehicle to the user terminal of each first user.
However, Tai teaches wherein the controller further executes transmitting schedule information relating to the created movement schedule of the first vehicle (See Carey)  to the user terminal of each first user (
Tai: Sec. 0104, an information transmitting module 1113, 1123, and an information receiving module 1114, 1124. The itinerary planning module 1111, 1121 includes a plurality of input units to let the user to edit the itinerary, wherein the itinerary planning module 1111, 1121 further includes a schedule planning module to allow the user to plan their journey, a traffic planning module to let the user to arrange the move route and transport between the locations, a budget planning module to let the user to edit the budget of the itinerary, a resource planning interface to let the user arrange the resource of the itinerary, 
Tai: Sec. 0112, transmitting the information calculated by the itinerary synchronous module, and a database 1134 for storing the newest itinerary state.).
Tai describes managing and distributing move routes and schedules
Bongiorno and Tai are both directed to the analysis of scheduling (See Bongiorno at 0093, 0125; Tai at 0006, 0014). Bongiorno discloses that additional examples scheduling, such as group scheduling can be considered (See Bongiorno at 0067). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bongiorno, which teaches detecting and repairing scheduling problems in view of Tai, to efficiently apply analysis of scheduling to improving the capability to schedule groups of users by comparing and synchronizing itineraries. (See Tai at 0027-0030, 0104).

Bongiorno in view of Tai does not explicitly teach first vehicle.
	However, Carey teaches first vehicle (
Carey: Sec. 0073, if the system groups 30 people that would be grouped in a vehicle and the parameters set by the user state that the largest vehicle is a vehicle with a capacity of 25 people, the first 25 people based on alphabetical order will be assigned to this vehicle. The 5 passengers that were not assigned will then be assigned to a vehicle that had remaining capacity. If nothing is available, the 5 passengers will then be assigned to the smallest vehicle that is capable of handling the group.
Carey: Sec. 0077, The VIP passengers are grouped first (428). Briefly, the largest number of passengers that have not already been grouped for an event type (e.g., arrival or departure) with a specified time window on the same date are placed in temporary groups); and 
Carey describes extracting information for a group user in order to organize the users into groups, in which there will be serval groups and vehicles, wherein the Examiner is interpreting the VIP, large vehicle, and/or the small vehicle as first vehicle. Additionally the users will be grouped and moved based off having the same preferences of time. Lastly, The Examiner wants to note that the “extracting a plurality of first users” is being interpreted as, extracting a plurality of first users information.


Bongiorno, Tai, and Carey are all directed to the analysis of scheduling (See Bongiorno at 0093, 0125; Tai at 0006, 0014; Carey at 0005, 0013). Bongiorno discloses that additional examples scheduling, such as group scheduling can be considered (See Bongiorno at 0067). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bongiorno in view of Tai, which teaches detecting and repairing scheduling problems in view of Carey, to efficiently apply analysis of scheduling to enhancing the capability to schedule groups of users and vehicles. (See Carey at 0029-0034).

Response to Arguments
Applicant’s arguments filed 03/08/2021 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/08/2021.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-8 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
receiving each of a plurality of users, user information including information relating to user's preferences for a place of departure, date and time of departure from the place of departure, one or more passing spots, staying time at each passing spot, destination and date and time of arrival at destination; 
storing the received user information; 
extracting a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle; and 
creating a movement schedule using the first vehicle as a schedule in accordance with the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination included in the user information on the plurality of first users.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding receiving and extracting users’ information, which constitutes methods of organizing human activity which include managing personal behavior following rules or instructions which are still considered an abstract idea under the 2019 PEG. The controller and terminal is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Furthermore, all improvements recited in the claim does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing trend identification will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Regarding the Applicant’s arguments with respect to claimed invention here recites similarities to McRo Inc. vs Bandai Namco Games America, therefore Applicant’s claim is patent eligible over the 35 USC 101.
The Examiner respectfully disagrees.  On page 23 of McRo the court states  “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The Examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The Examiner asserts that receiving and extracting users’ information and “creating an optimal movement schedule for a vehicle” at pg. 6, are not a technology or technical field, but rather a business practice.
Further, on page 22 of McRo the court determined “As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”
In the instant case there is no such technical improvement disclosed in the Applicant’s specification.
Further, page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRO the rules used by animators is the same as the process required by the claims.  In the instant case, the steps recited in the claims are the same steps that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRO.
Furthermore, the evidence that Claim 1 represent the Abstract idea include: 
receiving each of a plurality of users, user information including information relating to user's preferences for a place of departure, date and time of departure from the place of departure, one or more passing spots, staying time at each passing spot, destination and date and time of arrival at destination; 
storing the received user information; 
extracting a plurality of users having same preferences for the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination, as a plurality of first users who move in a first vehicle; and 
creating a movement schedule using the first vehicle as a schedule in accordance with the place of departure, the date and time of departure from the place of departure, the one or more passing spots, the staying time at each passing spot, the destination and the date and time of arrival at the destination included in the user information on the plurality of first users.
Therefore, the additional elements do not integrate into a practical application and not similar to McRo. 

Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claims of the invention anticipated or obvious:

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bavar et al., U.S. Pub. 20180061242, (discussing the planning and scheduling for autonomous vehicles).
W.O. Pub. WO2014087583, (discussing the planning of going to a destination). https://patents.google.com/patent/WO2014087583A1/en
Lathia et al., Individuals among commuters: Building Personalised Transport Information Services From Fare Collection Systems,  https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.357.9223&rep=rep1&type=pdf, Pervasive and Mobile Computing, Pervasive and Mobile Computing Volume 9, Issue 5, October 2013, Pages 643-664, 2013 (discussing the planning of trips as a commuter..).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624